department of the treasury internal_revenue_service washington d c number release date cc intl br6 wta-n-112722-99 uilc internal_revenue_service national_office field_service_advice date date memorandum for illinois district_counsel cc msr ild chi attn harmon dow from steven a musher chief cc intl br6 subject this field_service_advice responds to your memorandum dated date and subsequent conversations field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be used or cited as precedent legend corp a y1 y2 date date date dollar_figurea dollar_figureb dollar_figurec dollar_figured dollar_figuree dollar_figuref dollar_figureg dollar_figureh dollar_figurei dollar_figurej dollar_figurek dollar_figurel dollar_figurem dollar_figuren issues whether a potential decrease to corp a’s taxable_income from the results of controlled transactions with its controlled_foreign_corporations cfcs that was disclosed on form_8275 attached to corp a’s y1 timely-filed original income_tax return but not otherwise reflected in the reporting of taxable_income or the computation of tax or refund due in connection with such return is considered reported on a timely-filed original return for purposes of sec_1 a whether sec_1_482-1 permits corp a to report on an untimely or amended_return a net increase in taxable_income equal to the difference between an increase of taxable_income with respect to corp a’s controlled transactions with a cfc and a decrease of taxable_income with respect to corp a’s controlled transactions with another cfc where each cfc is a separately tested_party under a comparable_profits_method conclusions the potential decrease in taxable_income disclosed on form_8275 should be considered reported on a timely-filed original return for purposes of sec_1_482-1 sec_1_482-1 does not permit the results of controlled transactions with a cfc to be set off against results of controlled transactions with another cfc on an untimely or amended_return facts corp a a domestic_corporation is the parent_corporation of a multinational_enterprise with numerous wholly-owned controlled_foreign_corporations cfcs corp a engages in cross-border transactions with many of the cfcs corp a is also subject_to wta-n-112722-99 the service’s coordinated exam program cep in preparing its timely-filed original u s income_tax return for y1 hereinafter the y1 return corp a relied on the results of its transfer_pricing_study in conjunction with sec_482 compliance in preparing the y1 return corp a commissioned a worldwide transfer_pricing_study taxpayer used the comparable_profits_method cpm to evaluate the reasonableness of the operating incomes reported by the cfcs within the corp a group according to the y1 transfer_pricing_study corp a engaged in non-arm’s length pricing with cfcs based upon its transfer_pricing_study corp a overpaid twelve cfcs hereinafter the twelve cfcs a total of dollar_figurea which had the effect of understating corp a’s taxable_income and four cfcs hereinafter the four cfcs overpaid corp a a total of dollar_figureb which had the effect of overstating corp a’s taxable_income this resulted in corp a overstating dollar_figurec of net_income from non-arm’s length transactions as measured by corp a’s cpm analysis therefore on a net_basis corp a had a potential dollar_figurec reduction to taxable_income pursuant to sec_1_482-1 corp a elected the retroactive application of the final sec_482 regulations to its y1 return absent an election these regulations are effective for tax years beginning after date sec_1_482-1 corp a provided information regarding the above mentioned transfer_pricing_study on the form_8275 disclosure statement attached to the y1 return the attachments to the y1 return indicated an additional potential reduction in income of dollar_figurec corp a did not actually reduce its taxable_income by dollar_figurec on its original y1 return rather it only reduced its taxable_income to the extent necessary to offset the amount by which the transfer_pricing_study indicated it overpaid the other cfcs on an unless otherwise indicated all references to sec_482 and its regulations refer to the final intercompany transfer_pricing regulations under sec_482 t d c b the taxpayer’s response to idr ec-033 dated date indicated that corp a limited the amount by which it offset its taxable_income because it was unclear whether under the new regulations entitling taxpayers to specified use of sec_482 corp a was obligated and or entitled to make correlative and compensating adjustments in the y1 amended_return and y1 qualified_amended_return described infra such adjustments were made the amended returns collectively include adjustments from deemed capital contributions to cfcs from which taxable_income was allocated to corp a and deemed_dividend distributions from cfcs to which taxable_income was allocated wta-n-112722-99 attachment to the form_8275 which attachment indicates it is a statement attached to and made a part of the form_1120 u s_corporation income_tax return for y1 corp a indicated it had not reduced its u s taxable_income for y1 by the previously- referenced excess dollar_figurec amount although it was theoretically entitled to do so in an attachment to the form_8275 entitled summary of adjustments made to book income pursuant to sec_1_482-1 corp a provided the names of the sixteen cfcs with which it allegedly engaged in non-arm’s length dealings and the amount of the net adjustments for each company this attachment referred to the dollar_figurec amount as an unclaimed potential sec_482 adjustment reducing taxable_income thereafter corp a updated and revised its transfer_pricing_study in connection with the filing of its y2 income_tax return and discovered that certain results reported on the y1 return changed based upon its updated transfer_pricing_study according to the updated transfer_pricing_study corp a understated its income with respect to controlled transactions with the twelve cfcs but not to the extent indicated on the y1 return further corp a overstated its income with respect to controlled transactions with the four cfcs but not to the extent indicated on the y1 return finally according to the updated transfer_pricing_study corp a also understated its income with respect to from corp a the amended returns purport to make adjustments that take into consideration the treatment appropriate under various provisions such as sec_78 gross-up sec_902 foreign tax_credits sec_986 treatment of exchange on gain_or_loss on distributions of previously_taxed_income and adjustments to the earnings_and_profits of the affected cfcs the twelve cfcs as aggregated reported total understatements to corp a’s taxable_income of dollar_figurea on the y1 return which was subsequently reduced to understatements totaling dollar_figured an amount less than dollar_figurea on the y1 amended_return it should be noted that the decrease of total understatements from controlled transactions to corp a’s taxable_income from the y1 return to the y1 amended_return is a composite of seven of the twelve cfcs decreasing the understatements to corp a’s taxable_income including one cfc where the updated transfer_pricing_study indicated that this cfc was not understatement but rather this cfc overstated corp a’s taxable_income two of the twelve cfcs increasing the understatements to corp a’s taxable_income and three of the twelve cfcs did not report changed results from the y1 return the four cfcs as aggregated reported total overstatements to corp a’s taxable_income of dollar_figureb on the y1 return which was subsequently reduced to overstatements totaling dollar_figuree an amount less than dollar_figureb on the y1 amended_return it should be noted that the decrease of total overstatements from controlled transactions to corp a’s taxable_income from the y1 return to the y1 amended_return is a composite of three of the four cfcs decreasing the overstatements to corp a’s taxable_income and one of the four cfcs increasing the overstatements to corp a’s taxable_income wta-n-112722-99 controlled transactions with one cfc hereinafter the one cfc and corp a overstated its income with respect to controlled_transaction with two additional cfcs hereinafter the two cfcs pursuant to its updated transfer_pricing_study documentation corp a filed an amended_return for y1 on date which was before the audit cycle began for the y1 return corp a reported on the amended_return that its taxable_income was understated by a total of dollar_figureh rather than by the dollar_figurea amount it reported on the form_8275 attachments to the y1 return further corp a reported on its amended_return that its taxable_income was overstated by dollar_figurei rather than by the dollar_figureb amount it reported on the form_8275 attachments to the y1 return the y1 amended_return sets off increases in taxable_income with respect to corp a’s controlled transactions with certain cfcs against decreases in taxable_income with respect to corp a’s controlled transactions with other cfcs as summarized above corp a netted the total increases to its taxable_income dollar_figurej against the total decreases to its taxable_income dollar_figurek to determine that it had a net increase to its taxable_income of dollar_figurel when it filed the y1 amended_return corp a reported the net increase of dollar_figurel which it credited against the dollar_figurec amount shown on the form_8275 attachments to the y1 return corp a thereby claimed a reduction to its y1 taxable_income on its y1 amended_return subsequent to the filing of the y1 amended_return on date corp a made further refinements to its transfer_pricing_study subject_to revproc_94_69 1994_2_cb_804 corp a decreased its taxable_income with respect to controlled transactions with one of the twelve cfcs by dollar_figuren within days of having been first-contacted about the y1 return as provided for in the revenue_procedure this decrease is set off against other increases to corp a’s taxable_income law and analysis the understatement with respect to controlled transactions with the one cfc increases corp a’s taxable_income by dollar_figuref and the overstatements with respect to controlled transactions with the two cfcs total dollar_figureg this item was included in the descriptions of all items that would or may result in adjustments disclosed to exam to constitute a qualified_amended_return under revproc_94_69 wta-n-112722-99 the decrease in taxable_income disclosed on form_8275 attachments should be considered as reported on the y1 timely-filed original return sec_1_482-1 provides if necessary to reflect an arm’s length result a controlled_taxpayer may report on a timely filed u s income_tax return including extensions the results of its controlled transactions based upon prices different from those actually charged except as provided in this paragraph sec_482 grants no other right to a controlled_taxpayer to apply the provisions of sec_482 at will or to compel the district_director to apply such provisions therefore no untimely or amended returns will be permitted to decrease taxable_income based on allocations or other adjustments with respect to controlled transactions see sec_1_6662-6t a or successor regulations temp sec_1_6662-6t a provides whether an underpayment is attributable to a substantial or gross_valuation_misstatement must be determined from the results of controlled transactions that are reported on an income_tax return regardless of whether the amount reported differs from the transaction price initially reflected in the taxpayer’s books_and_records the results of controlled transactions that are reported on an amended_return will be used only if the amended_return is filed before the internal_revenue_service has contacted the taxpayer regarding the corresponding original return a written_statement furnished by a taxpayer subject_to the coordinated exam program will be considered an amended_return for purposes of this section if it satisfies either the requirements of a qualified_amended_return for purposes of sec_1_6664-2 or such requirements as the commissioner may prescribe by revenue_procedure rev_proc in the case of a taxpayer that is a member of a consolidated_group the rules of this paragraph a apply to the consolidated_income_tax_return of the group t d 1996_1_cb_329 removed temp sec_1_6662-6t and adopted sec_1_6662-6 effective date the language of temp sec_1_6662-6t a is mirrored by that of sec_1_6662-6 taxpayers may elect to apply sec_1_6662-6 to apply to all open taxable years beginning after date wta-n-112722-99 corp a’s transfer_pricing_study for y1 indicated understatements of income totaling dollar_figurea with respect to controlled transactions with the twelve cfcs and overstatements of income totaling dollar_figureb of income with respect to controlled transactions with the four cfcs sec_1_482-1 permits taxpayers to decrease taxable_income on a timely-filed original return thus corp a could have decreased its taxable_income with respect to these controlled transactions with different cfcs by dollar_figurec on its y1 timely-filed original return the question is whether that is in fact what corp a accomplished through the disclosures on the form_8275 attachments to such return our view is that corp a reported the decrease in taxable_income with respect to these controlled transactions with different cfcs on the y1 timely-filed original return we base our view on 97_tc_606 in which the tax_court concluded that a form_1045 application_for tentative refund that by itself clearly was not a return constituted information on a return in friedman the tax_court considered whether there was a substantial_understatement of tax attributable to grossly_erroneous_items of one spouse on the return of the taxpayers the taxpayers husband and wife jointly filed an income_tax return for the year and claimed a loss for a computer leasing transaction the return reflected a substantial unused net_operating_loss the taxpayers then filed form_1045 application_for tentative refund seeking to carry back the net operating losses to and the service allowed the claimed tentative refunds subsequently the service determined deficiencies for taxable years to against the taxpayers taxpayers sought innocent spouse relief for taxpayer-wife but the service argued that because the original income_tax returns for and were accepted as filed by the service no understatement existed with respect to those years and therefore the taxpayer-wife could not receive innocent spouse relief the service took the position that the understatement_of_tax occurred on the form_1045 and that a form_1045 is not a return the tax_court rejected this argument the tax_court said although the form_1045 standing alone might not be a return it was intended to modify and in that regard did become an intrinsic part of taxpayers’ and returns we think that relationship resulting from the merger of the jointly executed form sec_1045 and the and joint returns satisfies the ‘on such return’ language of sec_6013 the tax_court rejected the service’s argument that the understatement must appear on the face of the original return document and instead stated that the proper test was to consider the return and all pertinent documents in connection therewith that gave rise to the erroneous item t c pincite wta-n-112722-99 in the instant case corp a attached to the y1 return a form_8275 disclosure statement explaining its reasoning in arriving at the computation examination of the form_8275 coupled with examination of the schedule m-1 attached to the return plainly set forth the computation and the considerations that led taxpayer to report the transactions in the manner that it did our view is that if the tax_court found the form_1045 was an intrinsic part of the original return it would by analogy also find that the potential decrease in taxable_income with respect to these controlled transactions with different cfcs disclosed on the form_8275 attachments was reported on the y1 timely- filed original return the foregoing analysis presupposes the validity and accuracy of corp a's disclosures on the form_8275 attachments to the y1 return and the corresponding contemporaneous documentation that demonstrates the results disclosed if the disclosures on the form_8275 attachments and the transfer_pricing_study upon which the disclosures rely do not reflect a good_faith effort to apply the arm's length standard or if they otherwise rely on an unreasonable basis our conclusions would be different you may wish to verify that the method used its application and the results reached by corp a comply with the arm's length standard and the regulations under sec_482 results of controlled transactions with respect to a cfc may not set off results of controlled transactions with respect to another cfc on an untimely or amended_return as set forth in the facts although corp a reported an overall increase of dollar_figurel in taxable_income with respect to its controlled transactions with different cfcs on its y1 amended_return that increase consisted of a net of increases of taxable_income with respect to controlled transactions with some cfcs from the y1 timely-filed original return against decreases of taxable_income with respect to controlled transactions with other cfcs from the y1 timely-filed original return corp a contends that the plain meaning of sec_1_482-1 supports its ability to report the aggregate results of its controlled transactions with different cfcs on an amended_return so long as such aggregate is an increase rather than a decrease in taxable_income with respect to those different controlled transactions examination contends that the regulation does not permit the setoff of the results of controlled transactions with a cfc against the results of controlled transactions with another cfc we agree with examination’s interpretation of the regulation the purpose of sec_482 as set forth by sec_1_482-1 is to ensure that taxpayers clearly reflect income attributable to controlled transactions and to prevent the avoidance of taxes with respect to such transactions sec_482 and sec_1_482-1 provide the service with authority to make allocations wta-n-112722-99 between or among the members of a controlled_group where a controlled_taxpayer has not reported its true_taxable_income and such allocations may take the form of an increase or decrease in any relevant amount income deductions credits allowances etc sec_1_482-1 provides a controlled_taxpayer with limited authority to make allocations or other adjustments under sec_482 with respect to controlled transactions if necessary to reflect an arm’s length result a controlled_taxpayer may report on a timely filed u s income_tax return the results of its controlled transactions based upon prices different from those actually charged such allocations or other adjustments with respect to controlled transactions reported on a timely filed u s income_tax return are permitted whether they increase or decrease taxable_income allocations or other adjustments with respect to controlled transactions reported on an untimely or amended_return are permitted only to increase taxable_income no untimely or amended returns are permitted to decrease taxable_income based on allocations or other adjustments with respect to controlled transactions accordingly if corp a had only a single cfc and the adjusted results of corp a’s controlled transactions with such cfc as measured by the updated cpm analysis would give rise to an increase in taxable_income vis-à-vis the results disclosed in connection with corp a’s timely-filed original return then corp a clearly would be permitted by sec_1_482-1 to file an untimely or amended y1 return to report such increase provided such amended_return or written_statement furnished by a taxpayer subject_to the cep satisfied the requirements of temp sec_1_6662-6t a cross referenced in sec_1_482-1 it would protect against the imposition of the transfer_pricing penalty on account of such increase indeed the need to enable taxpayers to protect themselves against the transfer_pricing penalty appears to have motivated the incorporation of the exception as indicated by the cross reference in sec_1_482-1 permitting taxpayers to untimely amend their original returns to report an increase in taxable_income with respect to their controlled transactions conversely if corp a had only a single cfc and the adjusted results of corp a’s controlled transactions with such cfc as measured by the updated cpm analysis would give rise to a decrease in taxable_income vis-à-vis the results disclosed in connection with corp a’s timely-filed original return then corp a clearly would not be permitted by sec_1_482-1 to file an amended y1 return to report such decrease in a case like the instant one where corp a has multiple cfcs and as measured by the updated cpm analysis corp a would experience increases in taxable_income with respect to its controlled transactions with some of the cfcs but would experience decreases in taxable_income with respect to its controlled transactions with other cfcs sec_1_482-1 cannot be construed to permit the setoff on an untimely or wta-n-112722-99 amended_return of the decreases against the increases since the regulation would have precluded separately reporting such decreases if corp a only owned the latter cfcs we have also considered the case where corp a separately applied the updated cpm analysis with respect to its controlled transactions with a single cfc in each of the cfc’s different product lines product line and product line see sec_1_482-1 if the separate application of the updated cpm analysis would give rise to an increase in taxable_income with respect to the product line controlled transactions but would give rise to a decrease in taxable_income with respect to the product line controlled transactions sec_1_482-1 by its terms would only permit an allocation or adjustment on an untimely or amended_return with respect to the product line controlled transactions and would preclude an allocation or adjustment with respect to product line controlled transactions if however corp a limited itself to reporting the updated results of product line as a setoff against the updated results of product line ie did not report a net decrease in taxable_income to the extent the decrease in taxable_income attributable to product line exceeded the increase in taxable_income attributable to product line the service should give effect to such setoff under sec_1_482-1 provided the requirements of such regulation are satisfied for purposes of determining whether those requirements are met we would consider that by reporting an increase of corp a’s taxable_income with respect to the product line controlled transactions an allocation is made under sec_482 with respect to a transaction between controlled taxpayers since such increase would be an allocation or other adjustment based on controlled transactions that corp a is authorized to make pursuant to sec_1_482-1 in the posited case the product line transactions as originally reported would constitute other non-arm’s length transactions between the same controlled taxpayers ie corp a and the given cfc in the same taxable_year furthermore a setoff will be taken into account only if the requirements of sec_1_482-1 are satisfied in that connection the service would need to ascertain whether the updated transfer_pricing_study that provided the foundation for the y1 amended_return or the taxpayer otherwise establishes in accordance with sec_1_482-1 that the product line controlled transactions as originally reported were not at arm’s length the situation of what corp a describes as its qualified_amended_return places this aspect in extreme relief the only change on that amended_return from the previous amended_return was to report a decrease in taxable_income with respect to corp a’s controlled transactions with respect to the one cfc in the absence of the previous amended_return and the taxpayer’s contention that any decrease with respect to a cfc may be set off against an increase with respect to another cfc so long as the net is an increase the subsequent amended_return clearly would violate sec_1_482-1 wta-n-112722-99 and the appropriate arm’s length charge the service would also need to ascertain whether the updated transfer_pricing_study or the taxpayer otherwise documents in accordance with sec_1_482-1 and sec_1_482-1 all correlative adjustments resulting from the setoff with respect to the product line controlled transactions finally we would consider that by reporting a decrease of corp a’s taxable_income with respect to the product line controlled transactions corp a would have substantially met the notice requirement in accordance with sec_1 g ii c even though technically such notice might be viewed as too early since it would not be after the earlier of a 30-day_letter or statutory_notice_of_deficiency case development hazards and other considerations as discussed above on an untimely or amended_return sec_1_482-1 only permits taxpayer-initiated allocations or other adjustments to increase taxable_income wta-n-112722-99 on its y1 amended_return and y1 qualified_amended_return corp a claims to have made all appropriate correlative compensating and associated secondary adjustments from the modified transfer_pricing results and other changes to taxable_income we note that revproc_99_32 1999_34_irb_296 provides that for taxable years prior to the taxable_year including date the revenue procedure’s date of publication - y1 being a taxable_year within this category - a controlled_taxpayer that increased or decreased its taxable_income pursuant to sec_482 and sec_1_482-1 shall be permitted to apply the principles of revproc_65_17 1965_1_cb_833 and its progeny in accordance with any reasonable interpretation thereof for purposes of conforming accounts to reflect the taxpayer-initiated adjustment the service considers an interpretation that applies revproc_99_32 or its general principles to be such a reasonable interpretation of revproc_65_17 if you have any further questions please call by steven a musher chief branch office of associate chief_counsel international
